Citation Nr: 1446300	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant contends that her deceased husband had qualifying military service in the Philippines and that his death was related to such service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claims for the cause of the Veteran's death, accrued benefits and nonservice-connected death benefits.  In a December 2009 statement of the case (SOC), the RO explained that the benefits were denied because appellant's husband did not have qualifying service.  The issue has been rephrased accordingly.

The appellant requested a personal hearing before the Board, and such a hearing was scheduled for July 2014 at the RO in Los Angeles, California, where appellant was residing.  She failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn.

The record before the VA consists of an electronic record located in Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant's deceased husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.



CONCLUSION OF LAW

The appellant's spouse does not have status as a veteran for purposes of her claim for entitlement to death benefits, and she therefore does not meet the basic eligibility requirements for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.10, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  With regard to claims which may turn on whether there was recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the claimant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

To the extent that the VCAA letters provided to the appellant in this case did not include specific information regarding the type of evidence that she could submit pursuant to 38 C.F.R. § 3.203 (2013) to establish veteran status for her deceased husband, there is no need for further action.  As will be discussed in further detail below, because the service department has certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II, which finding is binding on the Board, the law is dispositive of the issue and any VCAA-notice error is non-prejudicial as the claimant is not entitlement to benefits as a matter of law.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 (concluding that "because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error"). 

VA met its duty to assist the appellant by submitting a request for verification of service to the National Personnel Records Center (NPRC) in August 2009 based on the evidence submitted by the appellant.  The evidence subsequently submitted by the appellant in her later letters does not provide a basis for additional verification, and thus no additional request for service verification was necessary.  See Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008).

In light of the service department's finding, no further assistance would aid in substantiating the appellant's claim, and the Board finds the VA has met its duties to notify and assist.  

Analysis

The appellant has claimed entitlement to dependency and indemnity compensation (DIC) benefits based on the death of her husband.  DIC benefits may be awarded to certain individuals for the death of a veteran resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

For purposes of VA compensation, a veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2013).  Service in the active military, naval, or air service includes service in the United States Armed Forces or, for certain purposes, service in the organized military forces or organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the U.S. Armed Forces.  38 U.S.C.A. §§ 101(10), 101(21)(c), 101(24), 107 (West 2002); 38 C.F.R. § 3.40 (2013).

In cases for VA benefits where veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria, 118 F.3d at 749. 

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. §§ 3.203(a) and (c), to govern the conditions under which VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a), (c).

Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203(c).  If the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d 747. 

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) .

In this case, the appellant has submitted a certification document in August 2009, a PA AGO Form 23, Affidavit for Philippine Army Personnel Form 23 dated June 26, 1946, showing service with the Hq Co Hunters ROTC with service number [redacted].  There is also an undated copy of the her husband's letter to the Armed Forces of the Philippines requesting certification of his service which he stated was as a guerrilla from May 1, 1943, Intelligence O, Straughn Fil-America Guerrilla; carried as a captain in the approved Revised Reconstructed Guerrilla Roster of Hq CO Hunters-ROTC with date of recognition on March 14, 1945, and with Revised date of recognition May 7, 1942.  He noted he was paid arrears as SSgt from August 1, 1943, to May 14, 1944, processed on October 10, 1945, and discharged June 25, 1946.  

The RO submitted the appellant's husband's information to the NPRC for service verification and in August 2009 the NPRC issued a determination that the appellant's husband had no recognized guerrilla service nor was he a member of the Commonwealth Army in the service of the Armed Forces of the United States.

Thereafter, appellant sent in pictures of her husband in service and additional argument in support of her original statement that he is entitled to VA benefits.  She urged that he was not only a "war guerilla", but he also joined the AFP Infantry and the Philippine Air Force.  These materials, regrettably, are not substantially different from what VA has provided to the NPRC.  They are essentially duplicative of evidence already of record and do not tend to provide an additional basis upon which to seek further verification.  Rather, they show that that appellant's husband was a veteran of the Philippine government.  

Therefore, the Board concludes that the appellant is not eligible for death benefits as a matter of law because the evidence fails to establish that her deceased husband had qualifying military service.  The documents submitted by the appellant do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it none are official documents of the appropriate service department.  As such, no document she has presented may be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits.  Further, the NPRC was unable to certify the decedent's claimed service after a search based on the information provided. 

Accordingly, because the NPRC failed to certify that the decedent had the requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the appellant's deceased husband, on whose service she predicates her claim, has not achieved veteran status for purposes of establishing her eligibility for VA benefits.

Because the decedent does not qualify as a Veteran, the appellant cannot be considered a spouse of a veteran for VA death benefits purposes. 

Based on the forgoing, the Board finds there is no legal basis for the appellant's claim for death benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


					[CONTINUED ON NEXT PAGE]


ORDER

The appellant does not have legal entitlement to VA death benefits; the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


